                                           IN THE
                                UNITED STATES DISTRICT COURT
                                          FOR THE
                                WESTERN DISTRICT OF VIRGINIA
                                     DANVILLE DIVISION

  UNITED STATES OF AMERICA    :
                              :
       v.                     :                          Criminal Number: 4:18-CR-00012
                              :
  TREDARIOUS JAMERIQUAN KEENE :
  MONTEZ LAMAR ALLEN          :
  JAVONTAY JACQUIS HOLLAND    :
  JERMAY SMITH, JR.           :
  JALEN CORMARRIUS TERRY      :
                              :
           Defendants.        :

                     GOVERNMENT’S DEMAND FOR NOTICE OF ALIBI

         The United States of America, through its Assistant United States Attorneys, pursuant to

  Fed. R. Crim. P. 12.1(a) demands that the above-named defendants serve upon the attorney for

  the government, within fourteen (14) days, written notice of their intention to offer a defense of

  alibi, which notice shall state the specific places as which the defendant claims to have been at

  the times of the offenses charged and the names, addresses, and phone numbers of the witnesses

  upon whom the defendant intends to rely to establish such alibi. The United States further

  demands that, if at a later date prior to or during trial, the defendant learns of any additional

  witnesses whose identity, if know, should have been included in the information furnished in the

  defendant’s written notice in accordance with Fed. R. Crim. P. 12.1(a), the defendant promptly

  notify the undersigned attorney for the government of the existence, name, address, and phone

  number of such additional witnesses. Fed. R. Crim. P. 12.1(c).

         The failure to comply with such request permits the court to exclude any testimony from


                                                     1



Case 4:18-cr-00012-MFU-RSB Document 318 Filed 04/18/19 Page 1 of 3 Pageid#: 1289
  an undisclosed witness as set forth in Fed. R. Crim. P. 12(d). Accord, United States v. Pearson,

  159 F.3d 480, 483 (10th Cir. 1998), citing United States v. Davis, 40 F.3d 1069, 1076 (10th Cir.

  1994), and United States v. Fitts, 576 F.2d 837 (10th Cir. 1978); United States v. Barron, 575

  F.2d 752, 755-758 (9th Cir. 1978); See United States v. Webster, 769 F.2d 487, 490 (8th Cir.

  1985); cf. Taylor v. Illinois, 108 S.Ct 646 (1988).

         In association with this demand for notice of alibi, the attorney for the government states

  that the United States expects to prove the alleged offenses were committed on or about June 15,

  2016 and August 20, 2016, within the Western District of Virginia, as charged in the Indictment.

  but are not limited to:

               Date                              Time                     Location (if known)

  June 15, 2016                     10:00 p.m. to 11:00 p.m.         Southwyck Hills Apartments
                                                                     North Hills Court
                                                                     Danville, Virginia
  August 20, 2016                   12:00 noon to 12:00 p.m.         Southwyck Hills Apartments
                                                                     North Hills Court
                                                                     Danville, Virginia




                                                        Respectfully submitted,

                                                        THOMAS T. CULLEN
                                                        UNITED STATES ATTORNEY

                                                        /s/ Ronald M Huber________________
                                                        Ronald M. Huber
                                                        Heather L. Carlton
                                                        Assistant United States Attorneys

                                                        Michael J. Newman
                                                        Special Assistant United States Attorney



                                                   2



Case 4:18-cr-00012-MFU-RSB Document 318 Filed 04/18/19 Page 2 of 3 Pageid#: 1290
                                                       255 West Main Street, Room 130
                                                       Charlottesville, Virginia 22902
                                                       Tel: 434-293-4283
                                                       ron.huber@usdoj.gov
                                                       Heather.Carlton@usdoj.gov
                                                       newmamj@danvilleva.gov



                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of April, 2019, I caused a copy of the foregoing

  Government’s Demand for Notice of Alibi to be served by ECF, which provides services on all

  counsel of record.




                                                       /s/ Ronald M Huber________________
                                                       Ronald M. Huber (VA Bar #31135)
                                                       Assistant United States Attorneys




                                                  3



Case 4:18-cr-00012-MFU-RSB Document 318 Filed 04/18/19 Page 3 of 3 Pageid#: 1291
